DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-7, filed 6/22/2021, with respect to Claims 1-5, 6-10, and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of Claims 1-5, 6-10, and 20 has been withdrawn. 
The applicant’s amendment to include previously indicated allowable subject matter into that of Claims 1, 7, and 11, as well as, the amendment of Claim 17 into independent form is considered sufficient to overcome the prior art rejections in view of Uchida in view of Rosen, therefore the rejections are hereby considered as withdrawn by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electrical system, comprising: a ground fault detection unit, including: a low frequency ground fault detection circuit; and a high frequency ground fault detection circuit, including a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator; and a ground fault control unit connected to the low frequency ground fault detection circuit and the high frequency ground fault detection circuit, the ground fault control unit configured to detect a ground fault according to an output of the low frequency ground fault detection highlighted for emphasis with respect to a HF Ground Fault Detection/Sensing Device/Circuit that includes a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator).
Claims 2-6, 9-10, and 20 depend upon that of Claim 1, and require all of the limitations of Claim 1, therefore Claims 2-6, 9-10, and 20 are too considered as allowed.
Regarding Claim 7, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electrical system, comprising: a ground fault detection unit, including: a low frequency ground fault detection circuit; and a high frequency ground fault detection circuit, including a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator; and a ground fault control unit connected to the low frequency ground fault detection circuit and the high frequency ground fault detection circuit, the ground fault control unit configured to detect a ground fault according to an output of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit; wherein the ground fault control unit is configured to detect the ground fault if a ground current exceeds a threshold; and the threshold is about 500 mA or less (highlighted for emphasis with respect to a HF Ground Fault Detection/Sensing Device/Circuit that includes a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator).
Claim 8 depends upon that of Claim 1, and requires all of the limitations of Claim 1, therefore Claim 8 is too considered as allowed.
Regarding Claim 11, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electrical system, comprising: a ground fault detection unit, including: a low frequency ground fault detection circuit; and a high frequency ground fault detection circuit; and a ground fault control unit connected to the low frequency ground fault detection circuit and the high frequency ground fault detection circuit, the ground fault control unit configured to detect a ground fault according to an output of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit; wherein the high frequency ground fault detection circuit includes: a signal conditioner; a filter; an inverting amplifier; a demodulator; and a comparator (highlighted for emphasis with respect to a HF Ground Fault Detection/Sensing Device/Circuit that includes a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator).
Claims 12-16 depend upon that of Claim 11, and require all of the limitations of Claim 11, therefore Claims 12-16 are too considered as allowed.
Regarding Claim 17, the references cited on PTO-892 form, alone or in combination form, fail to disclose an electrical system, comprising: a ground fault detection unit, including: a low frequency ground fault detection circuit; and a high frequency ground fault detection circuit; and a ground fault control unit connected to the low frequency ground fault detection circuit and the high frequency ground fault detection circuit, the ground fault control unit configured to detect a ground fault according to an output of the low frequency ground fault detection circuit and/or an output of the high frequency ground fault detection circuit; wherein the high frequency ground fault detection circuit is configured to detect ground faults in a high frequency range that includes frequencies of at least 25 kHz; and the high frequency ground fault detection circuit includes a first portion and a second portion; the first portion includes a first signal conditioner, a first filter, a first inverting amplifier, a first demodulator, and a first comparator; and the second portion includes a second signal conditioner, a second filter, a second inverting amplifier, a second demodulator, and a second comparator (highlighted for emphasis with respect to a HF Ground Fault Detection/Sensing Device/Circuit having two portions/halves that each include a signal conditioner, a filter, an inverting amplifier, a demodulator, and a comparator).
Claims 18-19 depend upon that of Claim 17, and require all of the limitations of Claim 17, therefore Claims 18-19 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to electrical devices/systems for wideband ground fault detection for high voltage direct current (DC), high voltage alternating current (AC), and/or high frequency switching currents.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564.  The examiner can normally be reached on M-F 8am-5pm; Alternate Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEAN CURTIS
Examiner
Art Unit 2858



/SEAN CURTIS/Examiner, Art Unit 2858                                                                                                                                                                                                        /Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858